SUN CAPITAL ADVISERS TRUST SC AIM Small Cap Growth Fund SC Lord Abbett Growth & Income Fund & SC PIMCO High Yield Fund Supplement dated January 4, 2010 to the Initial and Service Class Prospectuses, each dated May 1, 2009 1)SC AIM Small Cap Growth Fund Effective as of December 31, 2009, all references to Invesco Aim Advisors, Inc. in both the Initial and Service Class Prospectuses are hereby replaced with Invesco Advisers, Inc.Additionally, the following replaces the description of the subadviser on page 59 in the Initial Class Prospectus and page 58 in the Service Class Prospectus: About Invesco Advisers, Inc. Invesco Advisers, Inc. (“Invesco”), Two Peachtree Pointe, 1555 Peachtree St., NE, Suite 1800, Atlanta, Georgia 30309, serves as subadviser to the Trust’s SC AIM Small Cap Growth Fund.Invesco was formed in 1978 and has served as an investment advisor since 1988, and, together with its subsidiaries, advises or manages over 225 investment portfolios, including the SC AIM Small Cap Growth Fund, encompassing a broad range of investment objectives.As of
